Citation Nr: 1118101	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  05-17 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1966 to December 1970, including service in Vietnam from August 1969 to August 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the above claim.  When this case was initially before the Board in June 2009, it was remanded for further development.  Subsequently, when this case was again before the Board in December 2010, the Board requested an opinion from the Veterans Health Administration (VHA) regarding the Veteran's claim.  


FINDING OF FACT
 
The Veteran's hepatitis C was incurred in, or caused by, his military service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants service connection for hepatitis C.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  

The Veteran contends that his currently diagnosed hepatitis C is related to his military service.  In this regard, the Board notes that the Veteran's contentions regarding his hepatitis C risk factors have been fairly inconsistent throughout this appeal.  Specifically, the Board notes that, although the Veteran initially reported on his September 2004 Risk Factors for Hepatitis Questionnaire that his service-related risk factors included sharing razors during service and having a blood transfusion in 1967 or 1968, he has since denied having ever shared razor blades with his fellow service-members and has indicated that he did not, in fact, ever have a blood transfusion.  In this regard, the Board also notes that, as discussed in more detail below, there is simply no medical evidence of record indicating that the Veteran has ever had a blood transfusion.   

Significantly, however, despite the inconsistencies in the Veteran's reports, a review of the record clearly reveals that the Veteran's service-related risk factors include obtaining tattoos during service and having an episode of infectious hepatitis during service, for which he was hospitalized at the Philadelphia Naval Hospital from October 1968 to November 1968.  Additionally, the Veteran has asserted that his service-related risk factors include receiving several in-service vaccinations and/or inoculations via an airgun.  See Veteran's May 2005 substantive appeal, Veteran's Representative's May 2005 statement, and Veteran's July 2009 statement.  

Finally, the Board notes that the record also reveals several nonservice-related hepatitis C risk factors recognized by VA, including in-service and post-service intravenous (IV) and intranasal drug use, pre-service ear piercings, and getting tattoos before and after separation from service.  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

However, the Board notes that compensation is precluded where the "disability is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs."  38 U.S.C.A. §§ 105(a), 1110; see also 38 C.F.R. §§ 3.301(b), 3.303(d).  In this regard, the Board acknowledges that, pursuant to 38 C.F.R. § 3.301(c)(3), the isolated and infrequent use of drugs by itself is not considered willful misconduct.  Significantly, however, 38 C.F.R. § 3.303(d) clarifies that an injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in the line of duty if such injury or disease resulted from the abuse of alcohol or drugs.  Moreover, the Board highlights that 38 C.F.R. § 3.303(d) defines "drug abuse" as the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription drugs for purposes other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  As such, any illegal drug use is considered to be "drug abuse," and accordingly, an injury or disease resulting from such abuse during service will not be found to have been incurred in the line of duty.   

In regard to service connection for hepatitis C, VA recognizes certain risk factors, including IV drug use, intranasal cocaine use, high risk sexual behavior, hemodialysis, getting tattoos and body piercings, sharing toothbrushes and razor blades, acupuncture with non-sterile needles, blood transfusions, and healthcare- worker exposure to contaminated blood and fluids.  See RO letter dated in August 2004.   In this regard, the Board highlights that airgun vaccination is not a recognized hepatitis C risk factor.  See RO letter dated in August 2004.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

The Veteran's service treatment records show that, at the time of his entrance examination in May 1966, the Veteran had three tattoos, including two on his upper right arm (the names "Mom" and "[redacted]") and one on his left forearm (the name "[redacted]"), as well as a vaccination scar on his upper left arm.  At that time, the Veteran denied having a history of jaundice or a drug habit.  

The Veteran's service treatment records also show that he was admitted to the U.S. Naval Hospital in Philadelphia, Pennsylvania, from October 23, 1968, to November 12, 1968.  In this regard, the October 23, 1968, admission report indicates that the Veteran was admitted with complaints of nausea, vomiting, anorexia, dark urine, yellow eyes, and right upper quadrant pain.  At that time, the doctor noted that the Veteran had gone AWOL in late July 1968, and had been returned to custody three days earlier.  Additionally, the Veteran reported that, while he was AWOL, he had eaten at many roadside hamburger stands and ate one fish sandwich.  Further, the doctor noted that the Veteran had received his last "injection" for a tattoo in June 1968, and had since received no injections of any kind.  Finally, regarding alcohol and drug use, the Veteran reported that, for the past eight years, he had consumed approximately one six pack of alcohol per week.  

A subsequent November 12, 1968, discharge report indicates that the Veteran was admitted to the hospital with a one week history of nausea, vomiting, anorexia, dark urine, and icterus.  At that time, the doctor noted that the Veteran had reported having no exposure to persons with hepatitis, blood transfusions, injections, etc.  The discharge report further indicated that the Veteran had been placed on bed rest and given multivitamins and a regular hospital diet, which had resulted in a prompt resolution of all of his symptoms.  Additionally, the doctor noted that, on November 12, 1968, as soon as the Veteran's laboratory studies returned to normal, he was discharged to full duty.  The Veteran's discharge diagnosis was "infectious hepatitis," and at that time, the doctor noted that this condition was not the result of misconduct.  

Subsequently, in December 1968, the Veteran sought follow-up treatment for his infectious hepatitis, reporting that his hepatitis symptomatology was recurring.  In this regard, the doctor noted that the Veteran had been treated for hepatitis from October 1968 to November 1968, after presenting with jaundice, right upper quadrant pain, light stools, vomiting, and weakness.  The doctor also noted that the Veteran had previously been treated with bed rest and isolation for three weeks and had felt okay until one week prior, when he developed anorexia, headache, nasal congestion, bilateral upper quadrant pain, and a left ear ache.  At that time, the Veteran denied having vomiting, diarrhea, or light stools, although he reported that he felt as though his eyes were turning yellow.  The doctor assessed the Veteran as having resolving hepatitis (incomplete), recurrence of hepatomegaly, and possible post-hepatic syndrome.  

Thereafter, at a February 1970 examination, the examiner noted that the Veteran had a vaccination scar on his upper left arm, a tattoo of an eagle on his right forearm, a tattoo of "[redacted]" on his right arm, and tattoo of "[redacted]" on his left forearm.  The examination report is devoid of evidence of hepatitis, jaundice, or any other liver disease.  Additionally, on his February 1970 report of medical history, the Veteran denied having a history of jaundice or any drug habit; however, he did report that he had been hospitalized for infectious hepatitis at the Philadelphia Naval Hospital.  Finally, at the time of the Veteran's December 1970 separation examination, the examiner noted that the Veteran had a tattoo on his right arm, a tattoo on his left arm, and a vaccination scar on his upper left arm; no liver conditions were noted at the time of his separation examination.  

Post-service, during VA treatment in December 2003, the doctor noted that the Veteran's risk factors for hepatitis C included having tattoos.  The doctor also reported that the Veteran had mildly elevated liver function tests, and questionable fatty liver versus chronic viral hepatitis versus others.  Additionally, a February 2004 addendum note indicates that the Veteran had a positive isolated anti-hepatitis B antigen (total), which could either be a recovered hepatitis B infection with an anti-hepatitis B surface antigen titer that had fallen to undetectable levels, or a chronic hepatitis B viral infection with an anti-hepatitis B surface antigen titer decreased to below the cut-off level for detection.  At that time, the doctor also noted that the Veteran had tested positive for the hepatitis C virus and had elevated liver function testing.   Further, a subsequent March 2004 addendum note indicates that the results of serology testing conducted in February 2004 revealed a positive anti-hepatitis C virus result, and a negative hepatitis B surface antigen result. 

Subsequently, in June 2004, the Veteran received treatment at the VA hepatitis C clinic.  At that time, the doctor noted that the Veteran had tested positive for hepatitis C on serum testing in February 2004.  The doctor also noted that the Veteran's risk factors for hepatitis C included IV drug use in 1967, unexplained liver disease in 1967, and obtaining tattoos in 1964.  Additionally, at that time, the Veteran denied having a history of hemodialysis or acupuncture, and indicated that he did not have a history of blood transfusion, an organ transplant prior to 1992, combat-related blood exposure, intranasal drug use, multiple sexual partners, or exposure to other people's blood through the skin or mucous membrane.  Further, he reported that he had not consumed alcohol since approximately 1993.  Finally, regarding his history of drug use, the Veteran reported that he had last used IV drugs in 1979; had last used marijuana in 1979; had taken methamphetamines/speed five or more times, with his last use in 1979; and denied having ever used cocaine, heroin, LSD/PCP, ecstasy/MDMA. 



Later that month, a doctor reported that the Veteran had hepatitis with mildly elevated liver function tests, and noted his history of IV drug abuse.  The following month, in July 2004, the Veteran was assessed as having asymptomatic hepatitis C, genotype 2, with preserved synthetic function.  At that time, the doctor noted that the Veteran reported having risk factors of IV drug use during service and "hepatitis" in 1967.  Further, during psychiatric treatment in August 2004, the Veteran reported that he was involved with drugs during his military service, noting that he used speed and methamphetamines from 1967 to 1968 and from 1979 to 1980, both intravenously and intranasally, on a daily basis.  The Veteran also indicated that he used cannabis during military service.  Finally, the Veteran denied any current illicit drug use and denied a history of problematic alcohol abuse.  

Thereafter, on a September 2004 Hepatitis Risk Factors Questionnaire, the Veteran reported that he had occasionally used IV drugs, but had never shared needles; had tattoos; shared razor blades with guys in the barracks in service; had a blood transfusion in 1967 or 1968; and received airgun injections in 1969.  At that time, the Veteran denied having ever used intranasal cocaine, engaging in high risk sexual behavior, having hemodialysis, or being exposed to contaminated blood or fluids.  Additionally, in a September 2004 statement, the Veteran reported that he had been hospitalized in 1969 for jaundice at the Naval Hospital in Philadelphia.    

Thereafter, in October 2004, the Veteran was afforded a VA examination regarding his hepatitis C.  At that time, the Veteran reported that he had a history of jaundice once while in service in 1967, for which he was hospitalized.  Additionally, the examiner noted that the Veteran had four left ear piercings, as well as numerous tattoos, most of which he got in the 1960s, and several of which he obtained two years earlier on his back and leg. The Veteran denied having any exposure to blood products, and when asked whether he had ever had a blood transfusion, the Veteran responded, "probably, I just don't remember."  Regarding his history of alcohol and drug use, the Veteran indicated that he last drank alcohol in 1994, and had used marijuana and IV speed in the late 1960s.  Additionally, the examiner noted that, during treatment in July 2004, the Veteran had reported using IV and intranasal speed and methamphetamines from 1967 to 1968 and from 1979 to 1980, noting that when he was using these drugs, it was on a daily basis.  The examiner also noted the June 2004 treatment note, which indicated that, in his lifetime, the Veteran had used marijuana/hashish more than five times, with his last use in 1979; had last used IV drugs in 1979; had used methamphetamines/speed five or more times, with his last use in 1979; and had never used cocaine, heroin, LSD/PCP, ecstasy/MDMA.  After discussing his pertinent history, the findings of his physical examination, and the results of diagnostic studies, the examiner diagnosed the Veteran with hepatitis C, noting that his hepatitis C risk factors included having tattoos, IV drug use, intranasal drug use, and a possible blood transfusion.  

Subsequently, in January 2005, the October 2004 VA examiner provided an addendum opinion regarding the etiology of the Veteran's hepatitis C.  In this regard, she stated that a review of the Veteran's possible risk factors included IV drug use, and reported that this risk factor was most likely the cause of his hepatitis C.  She then went on to state that, as such, it was at least as likely as not that the Veteran's hepatitis C was related to his IV drug use.   

In a January 2005 statement, the Veteran's representative reported that the Veteran had not started using drugs until after he was hospitalized for hepatitis at the U.S. Naval Hospital in Philadelphia.  Similarly, in his February 2005 notice of disagreement, the Veteran reported that he had been hospitalized for hepatitis in Philadelphia in approximately 1967, before he started using drugs.  

Two months later, during VA treatment in March 2005, the doctor reported that the Veteran was being followed for hepatitis C, noting that he had a history of drug abuse, including cannabis and methamphetamine use, but that he had not used these substances for years.  

Subsequently, in a May 2005 statement, the Veteran's representative reported that the Veteran had only used IV drugs on three occasions in 1968 (i.e., during service), and had always done so with clean needles.  In this regard, the Veteran's representative asserted that these isolated incidents of IV drug use did not constitute misconduct, and that because he had not shared needles, but had instead used clean needles, his drug use was not considered a risk factor.  As such, the Veteran's representative reported that the Veteran's only risk factors were his in-service hospitalization for jaundice, in-service airgun injections, and tattoos obtained during service.  

Similarly, in his May 2005 substantive appeal, the Veteran reported that he had only used IV drugs on three occasions in 1968 in Quantico, Virginia, and had always used sanitary needles.  The Veteran then went on to re-assert his contention that his possible risk factors included 1) airgun inoculations in service, 2) his 1967 hospitalization for jaundice in Philadelphia, and 3) tattoos obtained during service in 1969.  

In October 2005, a supplemental VA medical opinion was obtained regarding the likelihood that the Veteran's hepatitis was caused by airgun injections during service.  At the outset of this opinion, the physician noted that he had reviewed the Veteran's claims file, but noted that he was unable to find records from the Philadelphia Naval Hospital in the claims file.  Based on his review of the claims file, the physician reported that the Veteran's current hepatitis test revealed previous exposure to hepatitis A and B, and currently showed hepatitis C.  The physician then reported that the Veteran's IV drug use appeared to be greater than the Veteran reported, which would increase his exposure over time.  In this regard, the physician noted that during treatment and in his statements, the Veteran reported that he only used IV drugs on three occasions in 1968 with clean needles; however, at his October 2004 examination, he stated that he had last used IV drugs in 1979.  

After reviewing the Veteran's pertinent history, the physician turned to the Veteran's specific contentions regarding the etiology of his hepatitis C.  First, the physician addressed the Veteran's representative's contentions that 1) IV drug use was not a hepatitis C risk factor unless needles were shared, and 2) because the Veteran had only used clean needles, his past drug use did not put him at risk for later developing hepatitis C.  In this regard, the physician stated that IV drug use and its associated behaviors are risk factors for developing hepatitis C irrespective of whether clean needles were used because the various behaviors that surround drug use and the loss of inhibitions associated with the high of drugs were still present despite the use of clean needles.  

Turning to the Veteran's contention that his current hepatitis C was related to his in-service episode of jaundice, the physician reported that, although jaundice is related to liver inflammation, it is not specific to hepatitis C, but rather can be caused by any liver inflammatory disease.  In this regard, the physician reported that to relate these conditions would be to provide the opinion that the Veteran had developed chronic undiagnosed hepatitis C during service, and if that were the case, there should have been some previous elevation of his liver blood test; however, the physician reported that, to the contrary, liver blood testing conducted in January 2002 and May 2002 had been normal.  As such, the physician went on to provide the opinion that the Veteran's present hepatitis C was not related to his in-service episode of hepatitis.

Finally, turning to the Veteran's contentions regarding a potential relationship between his current hepatitis C and airgun use during service, the physician stated that airgun immunization has not been shown to be a risk factor for the development of hepatitis of any sort, and as such, he went on to conclude that the Veteran's hepatitis C was not related to the use of airguns during service.  The physician then concluded that, in general, it was more likely than not that the Veteran's hepatitis C was not related to service.  

Thereafter, in May 2009, the Veteran submitted a letter from a private doctor, Dr. Ann Marie Gordon, regarding the etiology of his hepatitis C.  At the outset of the letter, Dr. Gordon noted that she had reviewed the Veteran's claims folder, reporting that there was a suggestion from the evidence of record that the Veteran had been hospitalized for jaundice in 1967 (i.e., a symptom of acute liver disease), had been diagnosed with hepatitis C in the late 1980s, and had tested positive for hepatitis B and C in March 2004.  With regard to his various hepatitis C risk factors, Dr. Gordon noted that the Veteran had tattoos and body piercings, had shared razor blades with service men in the barracks, had airgun injections in 1969, and may have received a blood transfusion in 1967 or 1968.  Additionally, regarding his reported drug use, Dr. Gordon noted that, on his September 2004 Risk Factors for Hepatitis Questionnaire, the Veteran had indicated that he had only used IV drugs occasionally and denied sharing needles, and that in a subsequent statement, the Veteran had reported that he only used IV drugs three times and it was always with a clean needle.  

Dr. Gordon then provided some general information regarding hepatitis.  Specifically, she reported that hepatitis B and C are infectious diseases or blood borne viruses that can result from direct blood-to-blood contact, and that the major route of transmission was percutaneous.  Dr. Gordon also reported that there are several risk factors associated with the transmission of hepatitis B and C, including 1) drug abuse, 2) sexual or household contact with hepatitis B/C carriers, 3) blood transfusion or occupational exposure, 4) tattoos or piercing of the skin with tools that were not cleaned, and 5) sharing personal items such as razors or toothbrushes with an infected person.  Moreover, Dr. Gordon stated that only 30 to 40 percent of persons with acute hepatitis C developed clinical symptoms (i.e., jaundice, abdominal pain, loss of appetite, nausea, and vomiting), and that even less manifested jaundice (yellowing of the eyes and skin, dark urine, etc.).  Further, Dr. Gordon indicated that persistent or chronic infections developed in 75 to 85 percent of infected persons and usually occurred approximately 10 to 25 years after the initial exposure, noting that such chronic cases of hepatitis could result in cirrhosis or scarring of the liver and were typified by mild asymptomatic aminotransferase elevations, with cirrhosis usually occurring approximately 20 to 30 years after the initial exposure.  

Dr. Gordon then went on to report that, in this case, the Veteran was noted to have been treated for jaundice in service in 1967, and had since developed mild asymptomatic aminotransferase elevations and cirrhosis.  However, she stated that, without blood tests at that time, it would be difficult to conclude with any degree of medical certainty whether his acute in-service liver disease was due to hepatitis B or C.  Further, Dr. Gordon reported that, based on her review of the record, the Veteran had numerous risk factors, including IV drug use, piercing of the skin from tattoos, shared personal items such as razors, and a possible blood transfusion (although she noted that there were no medical records to support this).  Dr. Gordon then stated that the Veteran admitted to IV drug abuse in the year after the presentation of jaundice and only with clean needles.  She then went on to provide the opinion that, assuming that it was true that the Veteran only used IV drugs after the presentation of jaundice, and assuming that he always used clean needles when using IV drugs, other risk factors should be considered in determining the etiology of hepatitis B and C, such as getting tattoos and sharing personal items like razors.  Moreover, she stated that, given his diagnosis of acute liver disease during service and the epidemiology of hepatitis B and C, and assuming that the Veteran got tattoos and shared razors prior to developing acute liver disease, it was at least as likely as not that the acute liver disease that manifested during service was an early manifestation of his hepatitis B and/or C.  

Subsequently, in a July 2009 statement, the Veteran reported that he did not remember having a blood transfusion in 1967 or 1968, and clarified that he did not contend that his currently diagnosed hepatitis C was related to his in-service treatment for infectious hepatitis.  Moreover, the Veteran stated that he had only tried IV drugs once or twice in 1969 in Vietnam, but had not liked them, and as such, had never used drugs after separation from service.  In regard to this latter contention, the Veteran reported that he had never tested positive for drug use following separation from service.    

Thereafter, in January 2010, the Veteran was afforded another VA examination of his hepatitis C.  At the outset of the examination report, the examiner indicated that she had reviewed the Veteran's claims file.  At the examination, the Veteran reported that he had been diagnosed with hepatitis C after undergoing routine blood work.  The Veteran also reported that he did not know where he could have gotten the virus; "the only thing [he] could think of [was] the airguns."  Regarding his liver disease risk factors, the Veteran reported that he had gotten tattoos and repeated body piercing before service, and airgun inoculations during service.  Additionally, the Veteran denied having a history of IV drug use, intranasal drug use, high risk sexual practices, hemodialysis, blood exposure, blood transfusion, or organ transplant.  He also denied ever having shared razors or toothbrushes.  Moreover, the Veteran reported that he quit drinking in 1982, and that before that time, he only drank on weekends.  On examination, the examiner noted that the Veteran had seven tattoos, including a bulldog on his right bicep, an eagle on his right forearm, a [redacted] on his left bicep, the name "[redacted]" under the [redacted], a [redacted] on his left forearm, a [redacted] on his left upper back, and a "[redacted]" on his right upper back.  In this regard, the Veteran reported that he had gotten his first tattoo in the late 1950s, when he was about 10 years old, and had gotten his last tattoo at age 17, before entering service.  The examiner also noted that the Veteran had four ear piercings in 1963, at age 13.  Finally, the examiner noted that the Veteran denied ever having a blood transfusion, obtaining another tattoo, or using IV drugs during service.  

After discussing the Veteran's pertinent medical history, the findings of her physical examination, and the results of diagnostic testing, the examiner diagnosed the Veteran with hepatitis C, reporting that his main risk factors, and therefore the most likely causes of his hepatitis C, were the tattoos and body piercings he obtained prior to service.  The examiner also went on provide the opinion that the Veteran's hepatitis was less likely than not caused by, or the result of, infectious hepatitis during service.  In this regard, the examiner noted that the Veteran had been hospitalized from October 23, 1968, to November 12, 1968, but went on to state that, in her opinion, he had been hospitalized for hepatitis A, not hepatitis C.  In support of this opinion, the examiner reported that the Veteran had presented with the abrupt onset of nausea, vomiting, anorexia, dark urine, and icterus, which was typical of a hepatitis A infection, not a hepatitis C infection.  Pointing to the clinical definition of hepatitis A, the examiner noted that hepatitis A has an average incubation period of 30 days (with a range of 15 to 49 days), after which the illness begins in symptomatic patients with the abrupt onset of prodromal symptoms, including fatigue, malaise, nausea, vomiting, anorexia, fever and right upper quadrant pain.  Additionally, the examiner noted that, within one week, these patients will have dark urine, acholic stool, (i.e., light colored stool lacking bilirubin pigment), jaundice, and pruritis.  Moreover, the examiner noted that the most common physical examination findings were jaundice and hepatomegaly, which occurred in 70 to 80 percent of symptomatic patients.  By contrast, the examiner pointed out that a hepatitis C infection can result in both acute and chronic hepatitis, with the acute process most often being asymptomatic and with jaundice present in fewer than 25 percent of patients.  

Finally, in February 2011, in compliance with the Board's December 2010 request, a medical opinion was obtained from a VHA specialist in gastroenterology and 


hepatology addressing the etiology of the Veteran's hepatitis C.  At the outset of this opinion, the VHA specialist indicated that he had reviewed the Veteran's claims file, noting that the Veteran carried a diagnosis of hepatitis C and had biopsy-proven cirrhosis of the liver with the development of early sequelae.  After discussing the Veteran's pertinent medical history and providing some general information regarding hepatitis C risk factors, the VHA specialist provided the opinion that it was at least as likely as not that the Veteran's hepatitis C infection had its onset during, or was related to, the Veteran's active military service.  In providing this opinion, the VHA specialist acknowledged that the Veteran had some additional hepatitis C risk factors outside of service, including an uncertain extent of IV drug use, and obtaining tattoos before, and possibly after service.  However, the VHA specialist then went on to report that the Veteran's documented episode of acute hepatitis, in combination with the risk associated with the Veteran's reported use of shared razor blades during service and the risk plausibly associated with the use of vaccination airguns during service, there was a degree of likelihood that the Veteran had acquired hepatitis C during service.  

Furthermore, in regard to the Veteran's in-service episode of hepatitis, the VHA specialist noted that the Veteran had presented at the US Naval Hospital in October 1968 with anorexia, nausea, and vomiting, with the subsequent development of upper right abdominal pain, jaundice, and dark urine.  In this regard, the specialist stated that, contrary to the January 2010 VA examiner's report, such clinical presentation is not pathognomic for a specific viral hepatitis agent, but can be a manifestation of hepatitis A, B, or C, with varying rates of incidence.  Moreover, the specialist noted that hepatitis C manifests as an acute presentation in 20 to 25 percent of cases (i.e., fever, fatigue, loss of appetite, nausea, vomiting, abdominal pain, dark urine, clay-colored bowel movements, joint pain, and jaundice).  Further, the specialist noted that, although a specific insulting event had not been identified at the time of his in-service hospital admission, it had been presumed that the Veteran had infectious hepatitis due to food intake.  In this regard, however, the specialist pointed out that no epidemiological data was documented or pursued to identify any concurrent victims or to index a source for confirmation.  



Finally, in regard to airgun use during service, the VHA specialist stated that this method of vaccination delivery was in use at the time of the Veteran's military service and that, according to several scientific publications, this method of vaccination delivery has been shown to transmit blood borne infections, such as hepatitis B.  In this regard, the VHA specialist pointed out that, while there were no scientific publications available specifically showing that hepatitis C had been transmitted via airgun, in 2004, VA had issued a Fast Letter acknowledging that such transmission was "biologically plausible."   

Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran's hepatitis C was incurred during, or caused by, his military service.  In making this determination, the Board finds it significant that, in May 2009, after thoroughly reviewing the Veteran's claims file and discussing all of the Veteran's hepatitis risk factors, Dr. Gordon provided the opinion that, given his diagnosis of acute liver disease during service and the epidemiology of hepatitis B and C, and assuming that he got tattoos and shared razors prior to developing acute liver disease, it was at least as likely as not that his in-service acute liver disease was an early manifestation of hepatitis B and/or C.  Additionally, the Board finds it significant that, in February 2011, after thoroughly reviewing the Veteran's claims file and discussing all of the Veteran's hepatitis risk factors, a VHA specialist in gastroenterology and hepatology provided the opinion that it was at least as likely as not that the Veteran's hepatitis C infection had its onset during, or was related to, the Veteran's active military service.  Significantly, while the VHA specialist acknowledged that the Veteran had some additional hepatitis C risk factors outside of service (i.e., an uncertain extent of IV drug use and obtaining tattoos before and possibly after service), he went on to explain that, given the Veteran's documented episode of acute hepatitis, as well as the risk associated with the Veteran's reported use of shared razor blades during service and the risk plausibly associated with the use of vaccination airguns during service, there was a degree of likelihood that the Veteran had acquired hepatitis C during service.  The Board finds the cogent and well reasoned opinions of Dr. Gordon and the VHA specialist in gastroenterology and hepatology to be persuasive.  



The Board also acknowledges the opinions of the October 2004 VA examiner, the October 2005 VA physician, and the January 2010 VA examiner regarding the etiology of the Veteran's hepatitis C.  However, after a careful review of the all of the evidence of record, the Board, in its role as a finder of fact, finds the opinions of Dr. Gordon and the February 2011 VHA specialist to be at least as persuasive as the opinions of the October 2004 VA examiner, the October 2005 VA physician, and the January 2010 VA examiner.  

In this regard, the Board acknowledges that, in January 2005, the October 2004 VA examiner provided the opinion that the Veteran's IV drug use was most likely the cause of his hepatitis C, and that as such, it was at least as likely as not that the Veteran's hepatitis C was related to his IV drug use.  Significantly, however, insofar as the examiner failed to provide any explanation or rationale for her opinion that the Veteran's IV drug use was more likely to have caused his hepatitis C than the tattoos that he obtained during service, the Board finds this opinion to be of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  Moreover, insofar as the examiner failed to acknowledge or discuss the Veteran's reports regarding in-service vaccinations via air-guns or the evidence of record showing that the Veteran was treated for hepatitis during service, the Board finds this opinion to be based on an incomplete and inaccurate factual history.  See Kowalski v. Nicholson, 19 Vet.App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet.App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  



The Board also acknowledges the October 2005 VA physician's opinion that IV drug use and its associated behaviors are risk factors for developing hepatitis C irrespective of whether clean needles were used, as well as his opinion that the Veteran's present hepatitis C was not related to his in-service episode of hepatitis or the use of airguns during service.  Significantly, however, insofar as the physician merely stated the risk factors that were not likely to have caused the Veteran's hepatitis C, and failed to then provide an opinion as to the cause/etiology of the Veteran's hepatitis C, the Board also finds this opinion to be of little probative value.  See Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

Additionally, the Board acknowledges the January 2010 VA examiner's opinion that the most likely causes of the Veteran's hepatitis C were the tattoos and body piercings he obtained prior to service.  Significantly, however, to the extent that the examiner's opinion was based on the Veteran's report that he got his last tattoo at age 17, the examiner's opinion appears to be based on an inaccurate factual history.  In this regard, the Board highlights that, as discussed above, the Veteran's service treatment records clearly show that the Veteran obtained/altered tattoos during service.  See Veteran's May 1966 entrance examination and February 1970 examination.  Moreover, insofar as the tattoos noted by the January 2010 VA examiner were more numerous (i.e., seven compared to three) and extensive (i.e., on both sides of his back, both biceps, and both forearms, rather than just on his right forearm, upper right arm, and left forearm) than those noted at the time of the Veteran's in-service February 1970 examination, the record clearly reflects that the Veteran did not obtain his last tattoo at age 17.  As such, because the January 2010 VA examiner's opinion is based on a false premise, the Board finds this opinion to be of little probative value.  See Kowalski v. Nicholson, 19 Vet.App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet.App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background).  

Finally, the Board acknowledges the January 2010 VA examiner's opinion that the Veteran's hepatitis was less likely than not caused by, or the result of, infectious hepatitis during service, noting that, in her opinion, the Veteran had been hospitalized for hepatitis A, not hepatitis C.  Significantly, however, because the this opinion only addresses whether the Veteran's in-service episode of hepatitis was hepatitis C, and fails to address whether the Veteran's in-service episode of hepatitis, even if it was hepatitis A, in any way resulted in the Veteran's subsequent development of hepatitis C, the Board finds this opinion to be of little probative value.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  Moreover, the Board highlights that, in his February 2011 opinion, the VHA specialist indicated that, contrary to the January 2010 VA examiner's report, the clinical presentation of the Veteran's in-service hepatitis was not pathognomic for a specific viral hepatitis agent, and as such, could have been a manifestation of hepatitis A, B, or C.   

Therefore, after considering all of the evidence of record, the Board finds that the Veteran meets all three elements required for service connection for hepatitis C.  He is currently diagnosed with hepatitis C.  Additionally, the Veteran's service treatment records reflect that the Veteran was treated for hepatitis during service.  Finally, both Dr. Gordon and the February 2011 VHA specialist in gastroenterology and hepatology have attributed the Veteran's current hepatitis C, at least in part, to his in-service episode of hepatitis, thereby providing the necessary nexus between the claimed in-service injury and the present disability.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in 

favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for hepatitis C is granted.  


ORDER

Service connection for hepatitis C is granted.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


